The judgment of the Supreme Court was entered June 5th 1876,
Per Curiam. —
We shall give no opinion on the merits of this case, but the decree of the court below is so sweeping in its terms it cannot be supported. ■ A decree which restrains a man’s power of disposition over all his real estate, stocks, bonds or other securities, without tracing the money of the plaintiff into their purchase or ownership, and which thus locks up his entire available estate on the ground that he has received the money of another as his agent, cannot be supported by any reasonable exercise of equity powers. An injunction of this wide operation would be an instrument of oppression in many cases. Property or money of thei plaintiff, or which may be reasonably presumed to be his, in fact or in trust, may have to await the result of litigation, but what the defendant has in his own right cannot thus be locked up by such a sweeping decree.
Decree reversed, and injunction dissolved and record to be remitted.